—In a proceeding pursuant to Insurance Law article 52, the Motor Vehicle Accident Indemnification Corporation appeals from an order of the Supreme Court, Kings County (Hurowitz, J.), dated July 28, 1993, which granted the petitioner’s application for leave to bring an action against it.
Ordered that the order is reversed, on the law, with costs, and the petitioner’s application is denied (see, Matter of Betances v MVAIC, 210 AD2d 475 [decided herewith]). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.